DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 10/28/2020. Claims 1-20 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael E. Fogarty, applicant’s representative with Reg. No. 36,139, on 01/06/2022.
The application has been amended as follows: 
In the claim:
	Claim 6:	Replace “the first through hole includes a plurality of first through holes, and the” in lines 4-5 with -- and a --. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a touch sensor capable of appropriately eliminating the static electricity generated during operation of the touch panel and reducing a decrease in the mechanical strength of a wiring board. Independent claim 1 identifies the uniquely distinct limitations, “wherein the insulating layer has a plurality of through holes passing through the insulating layer in a thickness direction of the wiring board and exposing the ground portion therethrough, the plurality of through holes are arranged at intervals, and a line segment connecting at least two of the plurality of through holes intersects the signal line portion.”
	

US 2017/0123570 A1,) disclosing a related touch sensor (100; see at least Figs. 1-6) comprising: a first sensor board (10) having a first sensor electrode (12) and a first sensor terminal (17) electrically connected to the first sensor electrode; and a wiring board (20) having a first end (20a) mechanically connected to the first sensor board (10), a signal line portion (21) electrically connected to the first sensor terminal (17) at the first end, a ground portion (26) electrically insulated from the signal line portion (21), and an insulating layer (27/28) covering the ground portion, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by this claim. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niwa (JP 2015069609 A) discloses a related touch sensor (see Figs. 7-8; ¶¶ 5-14 of the corresponding English translation) comprising: a first sensor board (1-4) having a first sensor electrode (2) and a first sensor terminal (3) electrically connected to the first sensor electrode; and a wiring board (5-10) having a first end mechanically connected to the first sensor board, a signal line portion (a wiring pattern 6) electrically connected to the first sensor terminal (3) at the first end, a ground portion (7) electrically insulated from the signal line portion, and an insulating layer (9) covering the ground portion. Anno (US 8,493,345 B2; see at least Fig. 5) and Hashimoto (US 8,564,550 B2; see at least Fig. 4) both disclose a related touch sensor comprising: a first sensor board having a first sensor electrode and a first sensor terminal electrically connected to the first sensor electrode; and a wiring board having a first end mechanically connected to the first sensor board, and a signal line portion electrically connected to the first sensor terminal at the first end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626